TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 20, 2018



                                     NO. 03-18-00427-CV


                                        E. B., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee


            APPEAL FROM THE 433RD DISTRICT COURT OF COMAL COUNTY
               BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
                    AFFIRMED—OPINION BY JUSTICE PURYEAR



This is an appeal from the judgment signed by the district court on June 12, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the district court’s judgment. Therefore, the Court affirms the district court’s judgment.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.